Citation Nr: 1414075	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-37 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to November 1980 and from August 2002 to June 2004.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the Veteran's claim for service connection for bilateral hearing loss.

In August 2011, the Board remanded the instant claim, then characterized as a claim for service connection for bilateral hearing loss, as well as a claim for service connection for tinnitus to the Appeals Management Center (AMC) for additional development.  The Board later reissued this remand in September 2011 following a September 2011 Order that corrected a minor drafting error.

In an August 2012 rating decision, the RO granted the Veteran's claims for service connection for tinnitus and left ear hearing loss and assigned an initial rating for each disability.  As this decision represents a full grant of the benefits sought with respect to the claims for service connection for tinnitus and left ear hearing loss, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a September 2013 Informal Hearing Presentation submitted by the Veteran's representative.  In addition, the Virtual VA file reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.   

In its September 2011 remand, the Board explained that the Veteran had various periods of active duty service and service in the Army Reserves that had not been verified.  The remand instructed that the Veteran's periods of service from 1980 to the present were to be verified and all associated service treatment records were to be obtained.  The remand further instructed that, after the receipt of such records, a VA audiological examination was to be conducted to determine the etiology of the claimed hearing loss.  Records from the Army National Guard were received by VA in October 2011.  These records include a June 1980 entrance examination and Report of Medical History, as well as an Army National Guard Retirement Points History statement showing that the Veteran earned retirement points from June 1980 to October 2004.  A VA etiological was subsequently obtained in February 2012.

However, the records received from the Army National Guard do not reflect the precise dates of the Veteran's periods of active military service, active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  Verification of such periods and service, as well as any associated medical records, are required to properly address all medical questions related to the Veteran's claim for service connection for left ear hearing loss.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiency detailed above, this matter must be remanded to ensure compliance with the Board's previous remand.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Department of the Army, the Veteran's Army National Guard Unit, and any other appropriate source(s) to obtain all service treatment records and to verify the Veteran's periods of active duty service, ACDUTRA and INACDUTRA from November 1980 to October 2004.  Such request should specifically include any treatment records from his period of active duty service from August 2002 to June 2004.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  If the Veteran's periods of active duty service, ACDUTRA and INACDUTRA are unverifiable, such a fact should be documented in the record.   All records and/or responses received should be associated with the claims file. 

2.  If the efforts to obtain records and verify the Veteran's service from November 1980 to October 2004 are unsuccessful, the Veteran should be notified of the past failed attempts to obtain service records.  He should also be given an opportunity to submit any service records, to include verification of his periods of active duty service, ACDUTRA and INACDUTRA in his possession or to provide alternative evidence in an effort to substantiate his claim on appeal.

3.  Contact the Veteran and request that he provide a statement regarding the type of noise exposure he experienced while on active duty service from August 1980 to November 1980, as well as such exposure during his various periods of ACDUTRA and his periods of INACDUTRA.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the entire claims file, to include a complete copy of this REMAND, to the audiologist who provided the February 2012 opinion (or another appropriate examiner if unavailable) for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should also be provided with a list of the Veteran's verified periods of active duty service, ACDUTRA and INACDUTRA. 

The examiner is requested to provide the following information:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss was causally or etiologically due to the Veteran's service from September 1980 to November 1980, or had its onset during service from September 1980 to November 1980?

b) If the examiner determines that the Veteran's right ear hearing loss was not caused by his active service from September 1980 to November 1980, is it at least as likely as not (50 percent probability or greater) that it was caused by the periods of ACDUTRA and/or INACDUTRA from November 1980 to August 2002?  The examiner should specifically comment on the Veteran's reports of acoustic trauma during these periods of active duty service, ACDUTRA and INACDUTRA.

c) With regards to the right ear hearing loss noted on the June 2001 audiogram, the examiner should state whether such preexisting right ear hearing loss was aggravated (i.e. underwent an increase in severity beyond the natural progress) by the Veteran's period of active duty service from August 2002 to June 2004.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

6.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


